Opinion by
Mr. Justice Frazer,
Samuel L. Beck died November 1,1882, leaving a will in which he gave the income from his estate to his wife for life and further directed that after her death his property be equally divided among his children or their heirs “excepting that portion which would come to my son, Thomas Romeyn Beck,” as to which he provided it should be retained by his executor and invested; out of the income derived from that interest the executor was directed to “provide a good and comfortable home and clothing for my said son and invest whatever surplus income there may be as he shall deem best,” and further that “if my said son Thomas shall have children my executor is authorized to provide for their care and education out of the said portion and to distribute the said portion at such time and in such manner as he shall see fit among them and if he shall have no children then the said portion, together with all additions thereto, shall be divided among my heirs as the rest of my estate.” The widow and four children survived testator. .The widow’s death in 1885 was followed by that of the son, Thomas Romeyn Beck, in 1921, leaving to survive him a widow and one daughter. The widow claimed the entire fund in the hands of the trustee, contending her husband, Thomas Romeyn Beck, was owner in fee of the share given for his benefit in trust, while, on the other hand, the contention is he had a life estate only and under the terms of the will his daughter is now entitled to the income and also the principal when the trustee shall see *74fit to make distribution. The lower court awarded the fund to the trustee for the benefit of the daughter. The widow appealed.
The will contains no gift of the principal of the fund to testator’s son Thomas, nor a gift of the whole income, but merely of such part of the income as the executor deems necessary to provide a good and comfortable home and clothing for him. The intent clearly was to limit the son’s interest to his lifetime. Testator desired that Thomas should be comfortably maintained but beyond this the principal and remainder of income, if any, was intended to pass to the son’s children, or, if he should leave no children, then to be divided among testator’s other heirs. The case is not within the rule that a gift of income of a fund amounts to a gift of the fund itself, for the reason we have here a gift over to children in such proportions as the executor deems advisable, leaving the time of distribution to his discretion, and, in event there should be no children, to heirs. The intent of the testator is so clearly expressed consideration of technical rules of construction is needless.
If necessary, however, to resort to such rules the one that “the gift of the income of a fund does not carry the principal except where there is no limitation over,” as stated in Weiser v. Zeigler, 192 Pa. 394, 396, with citation of authorities, and uniformly followed in numerous cases, is conclusive of the question here involved.
The decree of the court below is affirmed at appellant’s costs.